In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
          ___________________________
               No. 02-20-00264-CV
          ___________________________

CHANCE MILLER A/K/A CHANCE N MILLER, Appellant

                           V.

  AMERICAN EXPRESS NATIONAL BANK, Appellee


        On Appeal from the 67th District Court
               Tarrant County, Texas
           Trial Court No. 067-305067-18


         Before Gabriel, Kerr, and Birdwell, JJ.
          Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On November 12, 2020, we notified Appellant that his brief had not been filed

as required. See Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal

for want of prosecution unless, within ten days, Appellant filed his brief along with an

extension motion reasonably explaining the delay and the need for an extension. See

Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b), 44.3. We have received no response.

       Because Appellant has failed to file a brief after we afforded an opportunity to

explain the initial failure, we dismiss the appeal for want of prosecution. See Tex. R.

App. P. 38.8(a)(1), 42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal.

                                                      Per Curiam

Delivered: December 17, 2020




                                            2